Citation Nr: 0324868
Decision Date: 07/21/03	Archive Date: 10/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-02 466	)	DATE JUL 21, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for bilateral defective hearing, currently rated as 40 percent disabling.

2. Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.

3. Entitlement to service connection for vertigo.

4. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

 
WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1940 to November 1946.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2000 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2000, a statement of the case was issued in December 2000 and a substantive appeal was received in February 2001.  The veteran and his spouse testified at a Travel Board hearing in June 2001.  The case was remanded in September 2001.

The issues of entitlement to service connection for vertigo and entitlement to a total disability evaluation based on individual unemployability (TDIU) are addressed in the Remand portion of the decision.


FINDINGS OF FACT

1. The veterans service-connected disability, described for rating purposes as bilateral defective hearing, is manifested by Level XI hearing in the right ear and Level III hearing in the left ear.

2. The veterans service-connected disability, described for rating purposes as tinnitus, is manifested by recurrent tinnitus.


CONCLUSIONS OF LAW

1. The criteria for entitlement to assignment of a disability rating in excess of 40 percent for bilateral defective hearing have not been met.  38 C.F.R. Part 4, including § 4.7 and Code 6100 (2002).

2. The criteria for entitlement to assignment of a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2002).  The intended effect of the new regulation is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. Where laws or regulations change after a claim has been filed or reopened and before the administrative or judicial process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or has permitted the Secretary of Veterans Affairs to do otherwise and the Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds the claimant has been notified of the applicable laws and regulations which set forth the criteria for entitlement for service connection and increased rating benefits.  The December 2001 RO letter informed the veteran of the information and evidence necessary to warrant entitlement to the benefit sought and advised him of the types of evidence VA would assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board therefore finds that the notice requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the new law and regulation.  The record includes service medical records, private medical records, and VA medical records.  As the record reflects that the veteran was afforded a VA audiological examination in April 2002, the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Moreover, no additional pertinent evidence has been identified by the veteran as relevant to this issue.  Under these circumstances, the Board finds no further action is necessary to assist the veteran with the claim.

Increased Rating for Defective Hearing

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The present appeal involves the veterans claim that the severity of his service-connected bilateral defective hearing warrants a higher disability rating.  The veterans service-connected hearing loss has been rated by the RO under the provisions of Diagnostic Code 6100.  Since his claim was received in May 2000, the current version of rating criteria for bilateral hearing loss which became effective June 10, 1999, is for consideration.  62 Fed. Reg. 25,202-25,210 (May 11, 1999).

In evaluating hearing service-connected hearing impairment, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  In response to the representatives assertion that a rating should be assigned for each ear, the Board notes that Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the authorized audiological evaluation in April 2002, pure tone thresholds, in decibels, were as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	N/A	105+	105+	105+	105+
LEFT	N/A	40	60	65	80

The average puretone threshold was 105 decibels in the right ear and 61 decibels in the left ear.  Speech audiometry revealed speech recognition ability 84 percent in the left ear.  The right ear could not be tested due to the severity of the hearing loss.

Because the puretone thresholds at all four frequencies in the veterans right ear were more than 55 decibels, this constituted an exceptional pattern of hearing impairment and required that his right ear hearing loss be rated using Table VIA.  Because not all of the thresholds at the four frequencies in the veterans left ear were more than 55 decibels and because the puretone threshold was greater than 30 at 1000 Hertz and less than 70 at 2000 Hertz, the veterans left ear did not present a pattern of exceptional hearing loss and was rated using Table VI.

Applying the criteria found in 38 C.F.R. §§  4.85-4.87, the veterans audiological examination yielded level XI hearing in the right ear and level III hearing in the left ear.  Entering the category designations for each ear into Table VII results in no more than a 40 percent disability rating under Diagnostic Code 6100.

The Board has carefully reviewed and considered the veterans statements.  However, the Board must base its decision on the relevant medical evidence of record.  As noted above, the correct rating is derived by mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  The degree of bilateral hearing loss shown by the examination fails to meet the standards for a 50 percent disability rating.  Therefore, the preponderance of the evidence is against the veterans claim.

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that there has been no showing by the veteran that the service-connected disorder has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  In the absence of such factors, the Board finds that criteria for submissions for assignment of the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Increased Rating for Tinnitus

The September 2002 rating decision continued the grant of service-connection for tinnitus at a 10 percent rating.  A 10 percent rating is the highest rating available under Diagnostic Code 6260.  To the extent that the veterans representative argues for a separate rating for each ear, to rate each ear separately would violate 38 C.F.R. §§ 4.14, 4.25(b).  See also 38 C.F.R. § 4.87 as revised.  68 FR 25822-25823 (May 14, 2003).  

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that there has been no showing by the veteran that the service-connected disorder has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  In the absence of such factors, the Board finds that criteria for submissions for assignment of the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to an increased rating for bilateral hearing loss is not warranted.  Entitlement to an increased rating for tinnitus is not warranted.  To this extent, the appeal is denied.


REMAND

In an October 2002 rating decision, the RO denied the veterans claim for service connection for vertigo.  In a November 2002 written communication, the veteran took exception to the denial.  Although the veteran did not formally title his communication as a Notice of Disagreement, a reading of the letter leads to the conclusion that the veteran effectively expressed disagreement and a desire to appeal.  However, it does not appear that a statement of the case has been issued.  Therefore, additional action by the RO is required.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Board notes also notes here that a favorable determination on the service connection issue for vertigo issue could lead to a higher combined service connection rating.  This would possibly impact the individual unemployability issue.  Therefore, adjudication of the individual unemployability claim is deferred pending the actions requested in this remand.

Accordingly, the case is REMANDED to the RO for the following actions:

1. The RO should undertake appropriate action pursuant to 38 C.F.R. § 19.26, including issuance of a statement of the case, in response to the November 2002 notice of disagreement initiating an appeal on the issue of entitlement to service connection for vertigo.  The veteran and his representative should be notified of the requirement that a timely substantive appeal must be received to complete the appeal as to the vertigo issue. 

2. After a substantive appeal is received on the vertigo issue, or if the period for filing such a substantive appeal passes without receipt of a substantive appeal, the case should be returned to the Board for appellate review.

The veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     ______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
